UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                      SEALED ORDER

MICHAEL McCANTS,                                             19 Cr. 235 (PGG)

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

August 29, 2019 is adjourned to October 10, 2019 at 4:30 p.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of the Government, and with the consent of the defendant

through his counsel, Harold Ramsey Jr., it is hereby ORDERED that the time from August 29,

2019 through October 10, 2019 is excluded under the Speedy Trial Act, Title 18, United States

Code, Section 3161(h)(7)(A). The Court finds that the granting of such a continuance serves the

ends of justice and outweighs the best interests of the public and the defendant in a speedy trial,

because it will allow the parties time to engage in further discussions concerning a possible

disposition of this matter.

Dated: New York, New York
       August E_, 2019
                                                      SO ORDERED.



                                                      Paul G. Gardephe
                                                      United States District Judge
